Filed 3/12/15 P. v. Cadena CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B258733

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA424943)
         v.

LINDA CADENA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Craig Richman, Judge. Affirmed.


         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Victoria B. Wilson and Jessica C.
Owen, Deputy Attorneys General, for Plaintiff and Respondent.


                                    ______________________________
       Linda Cadena pled guilty to one count of possession of methamphetamine after
her motion to suppress was denied by the trial court. On appeal, she challenges the trial
court’s ruling on the ground that the search was incident to an unlawful arrest or
detention. We find she voluntarily consented to the search which led the police to find
the methamphetamine in her purse. Accordingly, we affirm the judgment.
                                          FACTS
       On May 14, 2014, the Hollywood Division Narcotics Unit of the Los Angeles
Police Department (LAPD) conducted an undercover drug purchase from Ida Garcia.
Garcia consented to a search of her residence on Hoover Street after her arrest and gave
the officers the keys to her apartment. At Garcia’s apartment, the officers’ attempts to
enter were thwarted by someone inside who relocked the door immediately after officers
unlocked it. When the officers were finally able to enter, they conducted a protective
sweep with their guns drawn. They found Cadena about to exit the kitchen door, which
led to an outdoor staircase. Cadena was detained because the officers believed she could
be fleeing with evidence. Cadena was handcuffed and asked for her identification.
She directed the officer to her purse and gave permission to look in it. A plastic bag
containing a substance resembling methamphetamine was found inside Cadena’s purse
near her identification card.
       Cadena was charged with one count of possession of a controlled substance in
violation of Health and Safety Code section 11377, subdivision (a). Cadena moved to
suppress a glass bulb and the plastic bag found by the police in her purse. Both contained
an off white substance resembling methamphetamine. Cadena argued that the search was
incident to an unlawful arrest and therefore any evidence obtained from it should be
suppressed. The trial court denied the motion. Although it found Cadena’s detention
rose to the level of an arrest, it found her consent was voluntary under the totality of the
circumstances. The controlled substance was in plain view during the consensual search.




                                              2
       Cadena pled guilty to possession of methamphetamine. Her sentence was
suspended and she was placed on probation for 12 months with orders to comply with
numerous terms and conditions. Cadena timely appealed from the denial of her motion to
suppress.
                                       DISCUSSION
       On appeal, Cadena contends her consent was not voluntary within the meaning of
the Fourth Amendment as it immediately followed an unlawful arrest or detention.
According to Cadena, the officers lacked probable cause to arrest her prior to finding the
drugs in her purse. Alternatively, she claims the officers lacked authority to detain her
without an articulable suspicion she was involved in a crime. Thus, Cadena argues,
“Consent which is given following an unconstitutional arrest is deemed involuntary and,
therefore cannot serve to validate an otherwise unconstitutional search.” We disagree.
The undisputed facts show Cadena voluntarily allowed the police to search her purse
during a lawful detention.
       Cadena’s first argument—that her consent was involuntary because it followed an
unconstitutional arrest—is predicated on the trial court’s determination that her detention
rose to the level of an arrest. We start by finding the stop of Cadena was a detention and
not an arrest. We are not bound to follow the trial court’s conclusion to the contrary.
Police contact with individuals fall into three basic categories: (1) ‘“consensual
encounters”’ which involve no restraint of liberty or seizure and may be initiated with no
‘“objective justification”’; (2) ‘“detentions”’ which are seizures strictly limited in
duration, scope and purpose and may be conducted upon an ‘“. . . articulable suspicion
that a person has committed or is about to commit a crime”’; and (3) “arrests” which are
seizures exceeding the permissible limits of a detention involving restraints comparable
to a formal arrest and require probable cause to arrest. (In re James D. (1987) 43 Cal.3d
903, 911-912, cert. den. James v. California (1988) 485 U.S. 959.)
       “‘[T]here is no hard and fast line to distinguish permissible investigative
detentions from impermissible de facto arrests. Instead, the issue is decided on the facts
of each case, with focus on whether the police diligently pursued a means of investigation

                                              3
reasonably designed to dispel or confirm their suspicions quickly, using the least
intrusive means reasonably available under the circumstances.’” (People v. Celis (2004)
33 Cal.4th 667, 674-675 (Celis), quoting In re Carlos M. (1990) 220 Cal.App.3d 372,
384-385.) The duration, scope, and purpose of a detention are important factors in
determining whether it constituted a detention or an arrest. (Celis, at p. 675.) “Of
significance too are the facts known to the officers in determining whether their actions
went beyond those necessary to effectuate the purpose of the stop, that is, to quickly
dispel or confirm police suspicions of criminal activity.” (Id. at pp. 675-676.)
Whether an interaction between the police and an individual constitutes a consensual
encounter, a detention, or an arrest is an issue of law subject to de novo review on appeal.
(People v. Franklin (1987) 192 Cal.App.3d 935, 940; see also People v. Boyer (1989) 48
Cal.3d 247, 262-263, 267-268 overruled on another ground in People v. Stansbury (1995)
9 Cal.4th 824.)
       The evidence presented at the hearing on Cadena’s motion to suppress was
undisputed. Each time police released one lock on Garcia’s front door, someone inside
the apartment locked it again. When the officers were finally able to enter the apartment,
they identified themselves as LAPD and conducted a protective sweep with their guns
drawn to ensure officer safety. They found Cadena about to leave through the back door.
They stopped her and handcuffed her because they believed she could be fleeing with
evidence. Cadena was then asked for identification and she directed the officers to her
purse, giving them permission to look inside. These events occurred over the course of
one or two minutes.
       It is obvious from these facts that it was a detention rather than an arrest: police
diligently pursued a means of investigation reasonably designed to dispel or confirm their
suspicions quickly. That they handcuffed Cadena and had their guns drawn does not
automatically transform the detention to an impermissible arrest. As explained by the
California Supreme Court, “stopping a suspect at gunpoint, handcuffing him, and making
him sit on the ground for a short period . . . do[es] not convert a detention into an arrest.”
(Celis, supra, 33 Cal.4th at p. 675.)

                                              4
       Anticipating our conclusion, Cadena also disputes the legality of the detention,
contending that even a mere detention in these circumstances was unconstitutional.
Cadena asserts the police lacked an articulable suspicion that she was involved in a crime
at the time of her detention. Specifically, Cadena argues there is no authority which
permitted officers to detain her while they conducted a search of Garcia’s residence.
She points out that there was no evidence anyone else was involved in the drug sale
precipitating Garcia’s arrest. Further, the LAPD officer who testified at the hearing
admitted she did not see Cadena do anything criminal. Because Garcia was arrested
elsewhere, there was no basis upon which police could reasonably impute knowledge of
her illegal activities upon Cadena or any other occupant of the house. We disagree.
       The California Supreme Court has explained, “When, in the course of initiating a
search under warrant of a private residence for illegal drugs or related items, police
officers encounter on the premises a person whose identity and connection to the
premises are unknown and cannot immediately be determined without detaining the
person, the officers may constitutionally detain him or her for the period of time required
and in the manner necessary to make those determinations and to protect the safety of all
present during the detention.” (People v. Glaser (1995) 11 Cal.4th 354, 374.) We adopt
Glaser’s holding here. That the search was justified by Garcia’s consent to search her
apartment, rather than under a warrant does not impair the officers’ authority to briefly
detain an unknown person to determine her identity and connection to the residence; in
either case, the officers were properly at the residence to conduct a valid search.
(People v. Rivera (2007) 41 Cal.4th 304, 308 [“A warrantless search may be based on the
consent of a person, other than the accused, who has control over the area searched”].)
Indeed, if Cadena had been an occupant of the apartment, she could have overridden
Garcia’s consent to the search. (Georgia v. Randolph (2006) 547 U.S. 103, 114-115.)
Therefore, it was incumbent upon the officers to determine Cadena’s identity prior to
conducting the search.




                                              5
       Given that Cadena was properly detained at the time of the search, there is no
dispute that Cadena’s consent to search her purse was voluntary and not the product of
coercion or duress. Cadena “agrees that if she was only constitutionally detained, not
arrested, that her consent would be voluntary.” (Bold in original.) Because Cadena
consented to the search, we summarily reject her ancillary argument that Garcia lacked
“actual authority to consent to a search of his/her guest’s personal belongings, including a
purse.”
                                     DISPOSITION
       The judgment is affirmed.




                                                        BIGELOW, P.J.
We concur:


                     RUBIN, J.




                     GRIMES, J.




                                             6